
	

113 HR 2752 IH: To amend the Internal Revenue Code of 1986 to exclude seasonal workers from the applicable large employer determination for purposes of employer shared responsibility regarding health coverage.
U.S. House of Representatives
2013-07-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2752
		IN THE HOUSE OF REPRESENTATIVES
		
			July 19, 2013
			Mr. Alexander
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to exclude
		  seasonal workers from the applicable large employer determination for purposes
		  of employer shared responsibility regarding health coverage.
	
	
		1.Seasonal workers disregarded
			 in determining employer size for purposes of employer shared
			 responsibility
			(a)In
			 generalClause (i) of section 4980H(c)(2)(B) of the Internal
			 Revenue Code of 1986 is amended to read as follows:
				
					(i)In
				generalSeasonal workers
				shall not be taken into account for purposes of determining whether an employer
				is an applicable large employer under this
				paragraph.
					.
			(b)Effective
			 dateThe amendments made by this section shall apply to months
			 beginning after December 31, 2013.
			
